DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2020.  
Response to Amendments
Applicant’s amendments with respect to claims 1, 2, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the amendment. Examiner introduces Sun (U.S. Publication No. 2018/0193543) to teach newly amended Claims.  
Claims 1 – 15 have been rejected. 
Claims 16-24 were previously withdrawn. 
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner introduces Sun (U.S. Publication No. 2018/0193543) to teach newly amended Claim 1. Applicant argued specifically portions of claim 1 reciting, “plurality of recesses spaced about a circumference of the support structure arranged within an interior of the support structure and configured to engage projections arranged about a circumference of a pump to removebly couple the pump to and within the support structure in the deployed configuration.”, were not taught in the prior art.  Sun teaches, “plurality of recesses spaced about a circumference of the support structure arranged within an interior of the support structure (Fig 6 – 8, Para 36-39, #2- support structure, #42, 44, 46 include rails with recesses on support structure) and “configured to engage projections arranged about a circumference of a pump to removebly couple the pump to and within the support structure in the deployed configuration” (Fig 5, #14 pump, #24, 26, 28 – fin projections,  #30, 32, 34 elements interact with support frame of #2, Para 36-39). Thus Sun teaches the argued portions of amended claim 1.  Claims 1-15 are rejected in action below.  
Examiner acknowledges applicants amendment of Claim 1 correcting a typo outlined in the previous action.  Examiner withdraws Claim Objection for Claim 1.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun (U.S Publication No. 2018/0193543).  
In regards to Claims 1 and 10, Sun teaches a medical device for improving or assisting cardiac function of a patient (Para 7, Intravascular assist device to improve blood flow), the medical device comprising: a support structure having a delivery configuration and a deployed configuration (Para 7/27, Fig 1, device can be a self-expandable or balloon expandable stent or frame); and a plurality of recesses spaced about a circumference of the support structure  arranged within an interior of the support structure (Fig 6 – 8, Para 36-39, #2- support structure, #42, 44, 46 include rails with recesses, Para 36-39) and configured to engage projections arranged about a circumference of a pump (Fig 5, #14 pump, #24, 26, 28 – fin projections,  #30, 32, 34 elements interact with support frame, Para 36-39) to removebly couple the pump to and within the support structure in the deployed configuration in response to advancing the pump longitudinally along the support structure (Fig 7-8, Para 36-39, Frame 2 coupled with pump 14), and such that the pump is withdrawable in a direction opposite from a direction in which the pump is advanced to remove the pump from the support structure (Para 38 – 39, Para 46, pump is locked in with the structure thru rail interaction which has a stop point, removal of pump from structure would occur in the opposite direction as rail system only operates in turn style locking system in one direction, both pump and guidewire are inserted and removed thru the same entry point.).
In regards to Claim 2, Sun teaches further including wherein the pump is configured to drive blood flow through the support structure and supply blood flow to an aorta and couple to the plurality of recesses of the support structure (Fig. 4, Fig 7 – 8, Para 7, Para 29).  
In regards to Claim 3, Sun teaches wherein the support structure is configured to removebly couple the pump after the support structure is deployed from the delivery configuration to the deployed configuration and the pump includes one or more engagement elements configured to lock within the plurality of recesses of the support structure (Fig 7-8, Para 34/38, Para 43, Para 46 fins and projections from pump interact with frame in a 2 step implantation process where support structure is inserted then the pump is inserted into the support structure).
In regards to Claim 4, Sun teaches wherein the pump and the support structure form a seal there between to stop blood flow between the pump housing and the support structure (Fig 8, Para 39, Valves sealed around the pump prevent blood flow between pump and frame).
In regards to Claim 5, Sun teaches wherein the support structure is configured to suspend the pump within the support structure to allow blood flow about the pump (Fig 7, Para 38).
In regards to Claim 6, Sun teaches wherein the support structure is configured to pin leaflets to heart tissue in an open position to minimize interference with the pump (Fig 4, Para 28-29 valves held open continually to allow blood flow and no interference with the pump, Para 40 – leaflets are help open as to not interfere with pump).  
In regards to Claims 7 and 11, Sun teaches further including a controller configured to power the pump and a drive line coupled to the pump and the controller and configured to deliver power to the pump (Para 30, Para 42, pump includes driveline, controller and power supply).
In regards to Claim 9, Sun teaches wherein the support structure includes at least one of a stent and a graft configured to collapse to the delivery configuration and engage and interface with leaflets of the valve upon expansion of the support structure to the deployed configuration (Fig 7, Para 26-29 structure includes stent/graft). 
In regards to Claims 13, 14, and 15, Sun teaches wherein the power source includes an extracorporeal control system wherein the extracorporeal control system includes a transcutaneous .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Sun (U.S Publication No. 2018/0193543) in view of Menon et al. (US 9839734), and herein referred to as Menon.
Regarding Claims 8 and 12, Sun teaches wherein the drive line is configured to couple to the pump after deployment of the pump within the support structure (Par 46 – 2 step process of securing the frame first and then securing the pump within the frame including the driveline).  
Sun fails to teach, route through one of the left or right subclavian arteries. 
In the same field of endeavor, Menon teaches route through one of the left or right subclavian arteries (Col 1, lines 47-52 “a pump that can be located in the position of the aortic valve and a lead (e.g., a cable) that can be configured to communicate electricity, data, or both, such as via the subclavian artery, such as to a controller, a power source, or both”).  
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792